Fourth Court of Appeals
                                             San Antonio, Texas
                                       MEMORANDUM OPINION

                                                 No. 04-18-00658-CV

                               IN THE INTEREST OF P.M.T., et al., Children

                        From the 408th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-02080
                                Honorable Richard Garcia, Judge Presiding

Opinion by:         Irene Rios, Justice

Sitting:            Sandee Bryan Marion, Chief Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

Delivered and Filed: January 30, 2019

MOTION TO WITHDRAW DENIED; AFFIRMED

           Appellant Mother appeals the trial court’s order terminating her parental rights to her

children, P.M.T., D.M.T., and Z.M.T. The Texas Department of Family and Protective Services

(“the Department”) filed this suit, seeking termination of the parent-child relationship between the

children and Mother. 1 After a bench trial, the court found five independent grounds 2 upon which


1
 To protect the identity of minor children in an appeal from an order terminating parental rights, we refer to the mother
as “Mother” and the children by their initials. See TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
2
    Specifically, the trial court found evidence Mother

           knowingly placed or knowingly allowed the children to remain in conditions or surroundings which
           endanger the physical or emotional well-being of the children[;] … engaged in conduct or
           knowingly placed the children with persons who engaged in conduct which endangers the physical
           or emotional well-being of the children,[;] … constructively abandoned the children[;] … failed to
           comply with the provisions of a court order[;] … [and] used a controlled substance … in a manner
           that endangered the health or safety of the child, and (1) failed to complete a court-ordered substance
           abuse treatment program[,] or (2) after completion of a court-ordered substance abuse treatment
           program continued to abuse a controlled substance … [.]

See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (N), (O), (P).
                                                                                      04-18-00658-CV


to terminate Mother’s rights and also found that termination was in the children’s best interest.

The trial court signed a termination order and designated the Department to be the children’s

permanent managing conservator. Mother timely appealed the trial court’s order.

        Appellant’s court-appointed appellate attorney filed a brief in which he concluded there

are no non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967);

In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (stating that Anders procedures protect indigent

parents’ statutory right to counsel on appeal in parental rights termination cases and apply in those

cases). Counsel certified that he sent Mother a copy of the brief and a letter advising her of her

rights to review the record and to file a pro se brief. Counsel also provided Mother a form to use

to request access to the record. In addition, counsel filed a motion to withdraw. This court issued

an order which set deadlines for Mother to request access to the record and to file a pro se brief

and abating counsel’s motion to withdraw. Mother did not request access to the appellate record

or file a pro se brief.

        We have thoroughly reviewed the record and counsel’s Anders brief.              The record

establishes by clear and convincing evidence at least one of the grounds for termination and that

termination is in the children’s best interest. See TEX. FAM. CODE § 161.001; In re J.O.A., 283
S.W.3d 336, 344-45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Upon a thorough

review of the record, we conclude the evidence is legally and factually sufficient to support the

termination order and there are no other arguably meritorious grounds for appeal. Therefore, we

affirm the trial court’s termination order.

        Counsel filed a motion to withdraw in conjunction with his Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M.,

495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his


                                                -2-
                                                                                      04-18-00658-CV


client extends through the exhaustion or waiver of all appeals, including the filing of a petition for

review in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d

at 27. After this court has rendered its decision, appointed counsel’s obligations to his client may

be met by filing a petition for review that satisfies the standards for an Anders brief. In re P.M.,
520 S.W.3d at 27-28 & n.14.

                                                  Irene Rios, Justice




                                                 -3-